                                  UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF NORTH CAROLINA
                                       ASHEVILLE DIVISION
                                         1:18-cv-00114-FDW

WILLIAM ISAAC ERWIN,                )
                                    )
      Petitioner,                   )
                                    )
vs.                                 )                                            ORDER
                                    )
KEN BEAVER,                         )
                                    )
      Respondent.                   )
____________________________________)

         THIS MATTER is before the Court on initial review of William Isaac Erwin’s pro se

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1).1

         I.       BACKGROUND

         Petitioner is a prisoner of the State of North Carolina who, according to his Petition, pled

guilty to first-degree murder in McDowell County Superior Court on June 28, 2016. He was

sentenced to life in prison without the possibility of parole. Petitioner did not file a direct appeal.

(§ 2254 Pet. 1-2, Doc. No. 1.)

         Petitioner filed a Motion for Appropriate Relief (“MAR”) in McDowell County Superior

Court on February 24, 2017. It was dismissed by written order signed March 24, 2017 and filed

March 28, 2017. (Order Den. MAR, Pet’r’s Att. 5, Doc. No. 1-7.) He filed a petition for writ of

certiorari in the North Carolina Court of Appeals (“NCCOA”) on June 14, 2017; it was

dismissed on July 3, 2017. (Order Dismiss. Cert. Pet., Pet’r’s Att. 13(a) at 1, Doc. No. 1-18.)




1
 Petitioner also has filed a Motion to Proceed In Forma Pauperis (Doc. No. 3) and paid the $5.00 filing fee.
Consequently, the Court shall deny the Motion to Proceed In Forma Pauperis as moot.
                                                              1
        Petitioner filed the instant § 2254 Petition on April 24, 2018. (§ 2254 Pet. Env., Doc. No.

1-21.)2 The Petition raises two claims: 1) Petitioner’s guilty plea was not voluntarily or

intelligently entered because he lacked the mental capacity to proceed and was coerced into

accepting the plea; and 2) defense counsel rendered ineffective assistance by failing to

investigate the admissibility of Petitioner’s confession and the viability of a diminished capacity

defense prior to negotiating the plea and recommending that Petitioner accept it. (§ 2254 Claims

1-13, Doc. No. 1-1.)

        II.      STANDARD OF REVIEW

        The Court is guided by Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, which directs district courts to dismiss habeas petitions when it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief.

Rule 4, 28 U.S.C.A. foll. § 2254. In conducting its review under Rule 4, the court “has the

power to raise affirmative defenses sua sponte,” including a statute of limitations defense under

28 U.S.C. § 2244(d). Hill v. Braxton, 277 F.3d 701, 706 (4th Cir. 2002). The court may dismiss

a petition as untimely under Rule 4, however, only if it is clear that the petition is untimely, and

the petitioner had notice of the statute of limitations and addressed the issue. Id. at 706–707.

        III.     DISCUSSION

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) provides a

statute of limitations for § 2254 petitions by a person in custody pursuant to a state court

judgment. 28 U.S.C. § 2244(d)(1). The petition must be filed within one year of the date on



2
 Although Petitioner signed the habeas Petition on April 13, 2018, he did not declare under penalty of perjury when
he placed it in the prison mailing system (§ 2254 Pet. 14, Doc. No. 1). See Houston v. Lack, 487 U.S. 266, 267
(1988). The envelope in which Petitioner mailed his Petition is post-marked April 24, 2018. (§ 2254 Pet. Env.,
Doc. No. 1-21.) Therefore, the Court finds that is the date of filing. See id.
                                                             2
which the petitioner’s judgment became final by the conclusion of direct review or the expiration

of the time for seeking such review.3 § 2244(d)(1)(A). The limitations period is tolled during

the pendency of a properly filed state post-conviction action. 28 U.S.C. § 2244(d)(2).

         Judgment was entered in this case on June 28, 2016, when Petitioner was sentenced. To

the extent he retained the right to a direct appeal after entering his guilty plea, Petitioner had 14

days to file a notice of appeal in the NCCOA. See N.C. R. App. P. 4(a)(2). Because he did not

file a direct appeal, Petitioner’s conviction became final on or about July 12, 2016, when the

time for seeking direct review expired. See § 2244(d)(1)(A).

         The federal statute of limitations then ran for 227 days until February 24, 2017, when

Petitioner filed his MAR. The statute of limitations was tolled, at the latest, until July 3, 2017,

when the NCCOA dismissed Petitioner’s certiorari petition seeking review of the trial court’s

dismissal of the MAR.4 See § 2244(d)(2). The statute of limitations resumed and ran for another

138 days until it finally expired on or about November 18, 2017. Petitioner filed the instant §

2254 Petition more than five months later. Thus, absent equitable tolling, Petitioner’s habeas

petition is time-barred under § 2244(d)(1)(A).

         Equitable tolling of the statute of limitations is available only when the petitioner




3
  There are three alternate start dates for the statute of limitations. See 28 U.S.C. § 2244(d)(1)(B)-(D). However,
the Petition does not allege any facts that support application of one or more of those alternate dates.
4
  The State moved to dismiss the certiorari petition for failure to comply with Rule 2(c) of the North Carolina Rules
of Appellate Procedure. (State’s Resp. to Cert. Pet. 3, Pet’r’s Att. 8(a), Doc. No. 1-11). The NCCOA dismissed the
certiorari petition without explanation five days later. (Order Dismiss. Cert. Pet., Doc. No. 1-18.) If the dismissal
was based upon Petitioner’s failure to comply with Rule 2(c), the statute of limitations would not have tolled during
the pendency of the certiorari petition because the petition was not “properly filed” within the meaning of §
2244(d)(2). Instead, the statute of limitations would have tolled only until March 28, 2017, when the trial court
dismissed the MAR, and would have fully expired on or about August 13, 2017. Because the Court is dismissing
the instant Petition on initial review and it is untimely regardless of which date is used, the Court gives Petitioner
credit for the maximum amount of time the statute of limitations could have tolled.
                                                               3
demonstrates “(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631,

649 (2010) (internal quotation marks omitted). Under Fourth Circuit precedent, equitable tolling

is appropriate in those “rare instances where—due to circumstances external to the party's own

conduct—it would be unconscionable to enforce the limitation period against the party and gross

injustice would result.” Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en banc) (quoting

Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)) (internal quotation marks omitted).

         In arguing why equitable tolling should apply, Petitioner states he did not learn until

March 29, 2018, that the NCCOA had dismissed his certiorari petition the previous July. (§

2254 Claims 15, Doc. No. 1-1.) According to Petitioner, on July 3, 2017, he received a copy of

the State’s June 28, 2017 response to his certiorari petition, which the State argued should be

dismissed because it did not contain certified copies of supporting documents from the trial court

record as required by North Carolina Rule of Appellate Procedure 21(c) (State’s Resp. to Cert.

Pet. 3, Pet’r’s Att. 8(a), Doc. No. 1-11). (Doc. No. 1-1 at 14-15.) Petitioner asserts that he did

not receive a copy of the NCCOA’s subsequent order entered on July 3, 2017, dismissing his

certiorari petition.5 On July 14, 2017, Petitioner filed a motion titled “Request for Stay of

Execution,” seeking permission to file the supporting documents identified in the State’s

response. (Doc. No. 1-1 at 15.) The NCCOA dismissed the motion without explanation on July

19, 2017. (Order Dismiss. July 14, 2017 Mot., Pet’r’s Att. 10(a), Doc. No. 1-14.) On March 29,



5
  As supporting evidence, Petitioner has provided a copy of a page from the prison’s incoming mail log showing
legal mail received by prisoners on July 3, 2017. (Legal Mail Log 4, Pet’r’s Att. 9, Doc. No. 1-13.) The log
supports Petitioner’s allegation that he received the State’s response to his certiorari petition on that date. It does
not, however, support Petitioner’s assertion that he never received the NCCOA’s order dismissing the certiorari
petition. That order was not entered until July 3, 2017, and, it should go without saying, the Clerk for the North
Carolina Court of Appeals does not mail copies of court orders to the parties until those orders are entered.
                                                                 4
2018, Petitioner asked a third party to inquire about the status of his certiorari petition; that

person notified him the same day that the petition had been dismissed the previous July. (Doc.

No. 1-1 at 15; Req. for Status Update, Pet’r’s Att. 12, Doc. No. 1-17.)

        Petitioner has demonstrated neither diligence nor that some extraordinary circumstance

stood in his way and prevented timely filing of his federal habeas petition. See Holland, 560

U.S. at 649. First, it is not extraordinary for mail to fail to reach its destination. Petitioner does

not allege the appellate court mailed him a copy of the July 3, 2017 order and prison officials

deliberately or accidently did not deliver it to him. Nor does he allege the court failed to mail

him a copy of the order. Even if any of these scenarios constituted an extraordinary

circumstance, Petitioner has not demonstrated the necessary diligence in pursuing his rights.

        When he received a copy of the State’s response on July 3, 2017, Petitioner was on notice

that his certiorari petition was at risk of dismissal for failure to comply with North Carolina Rule

of Appellate Procedure 21(c). Then, without explanation, the NCCOA on July 19, 2017, rejected

Petitioner’s request that he be given an opportunity to comply with Rule 21(c) and avoid

dismissal of his certiorari petition. Petitioner states he assumed the NCCOA’s perfunctory

dismissal of his “Request for Stay of Execution” meant the court had decided to review his

certiorari petition without the supporting documents. (Doc. No. 1-1 at 15.) Such a decision,

however, would have required the court to conduct some kind of initial review to determine

whether it could proceed without the supporting documents. Thus, Petitioner was on notice that

as early as July 19, 2017, the NCCOA had conducted a review of his petition.

        Next, Petitioner states he then waited until March 29, 2018 before checking on the status

of his certiorari petition because he believed certiorari review “to be synonymous to a direct

appeal” and “rel[ied] on literature from N.C. Prisoner Legal Services stating that an appeal can
                                                       5
take up to a year to decide.” (Doc. No. 1-1 at 15.) Petitioner’s explanation strikes this Court as

post-hoc rationalization. The literature Petitioner cites contains information about both direct

appeal and post-conviction collateral attack, including post-MAR petitions for a writ of

certiorari. (Guide to Post-Conv. Proc. 1, Pet’r’s Att. 11, Doc. No. 1-16.) If the Guide explains

how long a direct appeal generally takes, and why (id. at 2), it stands to reason that it provides

similar information about a post-MAR petition for writ of certiorari and thus, should leave no

reason for Petitioner to believe the two are the same. Notably, Petitioner has attached only direct

appeal-related information from the Guide. (Id. at 1-2). The Court notes further that

notwithstanding his purported belief that the two proceedings are synonymous, Petitioner waited

less than a year to check on his petition’s status.

       Regardless, Petitioner’s purported misunderstanding about certiorari review does not

justify equitable tolling. “[E]ven in the case of an unrepresented prisoner, ignorance of the law is

not a basis for equitable tolling.” See United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004)

(citing Cross-Bey v. Gammon, 322 F.3d 1012, 1015 (8th Cir. 2003) (“[E]ven in the case of an

unrepresented prisoner alleging a lack of legal knowledge or legal resources, equitable tolling

has not been warranted.”); United States v. Riggs, 314 F.3d 796, 799 (5th Cir. 2002) (“[A]

petitioner's own ignorance or mistake does not warrant equitable tolling . . . .”); Delaney v.

Matesanz, 264 F.3d 7, 15 (1st Cir. 2001) (rejecting the argument that a pro se prisoner's

ignorance of the law warranted equitable tolling); Marsh v. Soares, 223 F.3d 1217, 1220 (10th

Cir. 2000) (same)).

       Petitioner received notice in July 2017 that the NCCOA had rejected his request for an

opportunity to comply with Rule 21(c) and avoid dismissal of his certiorari petition. Given that

the request was dismissed without explanation, diligence required that Petitioner not wait another
                                                      6
eight months to inquire about the status of his certiorari petition.

       IV:      CONCLUSION

       The § 2254 habeas Petition is untimely under 28 U.S.C. § 2244(d)(1)(A), and Petitioner

has demonstrated neither diligence in pursuing his rights nor that an extraordinary circumstance

external to his own control prevented him from timely filing a federal habeas petition, see

Holland, 560 U.S. at 649. Consequently, he is not entitled to equitable tolling of the statute of

limitations, and his Petition shall be dismissed as untimely.

       IT IS, THEREFORE, ORDERED that:

             1. The Petition for Writ of Habeas Corpus (Doc. No. 1) is DISMISSED as untimely

                under 28 U.S.C. § 2244(d)(1)(A);

             2. The Motion to Proceed In Forma Pauperis (Doc. No. 3) is DENIED as moot; and

             3. Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the Court

                declines to issue a certificate of appealability as Petitioner has not made a

                substantial showing of a denial of a constitutional right. 28 U.S.C. § 2253(c)(2);

                Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to satisfy § 2253(c),

                a petitioner must demonstrate that reasonable jurists would find the district court’s

                assessment of the constitutional claims debatable or wrong); Slack v. McDaniel,

                529 U.S. 474, 484 (2000) (holding that when relief is denied on procedural

                grounds, a petitioner must establish both that the correctness of the dispositive

                procedural ruling is debatable, and that the petition states a debatably valid claim

                of the denial of a constitutional right).




                                                       7
SO ORDERED.



                     Signed: November 20,
              2018




                     8
